Citation Nr: 1436157	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

2. Entitlement to initial ratings in excess of 10 percent for right and left patellofemoral syndrome in the knees.  

3. Entitlement to an initial compensable rating for osteoarthritis of the left elbow.

4. Entitlement to an initial compensable rating for residuals of a fracture to the 6th rib. 

5. Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  

6. Entitlement to an initial rating in excess of 10 percent for benign prostate hyperplasia.

7. Entitlement to an initial compensable rating for hemorrhoids.

8. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD). 

9. Entitlement to an initial compensable rating for headaches.

10. Entitlement to an initial compensable rating prior to February 7, 2014, and in excess of 70 percent since that date for an acquired psychiatric disorder, diagnosed as PTSD. 

11. Entitlement to service connection for scars to the arms, neck and leg. 


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1986.  

This matter is on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future evidence should be incorporated into these electronic records.

In a February 2014 rating decision, the Veteran's disability rating for an acquired psychiatric disorder was increased from 0 to 70 percent.  However, this increase is not to the maximum rating available.  Therefore, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).

FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's low back disability has been characterized by pain, lack of endurance and limitation of motion. Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

2. The Veteran's bilateral knee disability is characterized by pain upon motion. Limitation of flexion to 30 degrees, extension to 10 degrees or 15 degrees, favorable ankylosis or instability of the knee have not been shown.

3. The Veteran's left elbow has been characterized by pain upon motion in any direction and X-ray evidence of some osteoarthritis. Favorable ankylosis between 90 and 70 degrees, flexion limited to 90 degrees or extension limited to 75 degrees have not been shown.

4. The residuals of the fracture to the Veteran's rib were characterized by resolved pain; removal or resection of a rib has not been shown.  

5. The Veteran's plantar fasciitis symptoms have been characterized by pain when standing and some tenderness. A moderate foot disability or objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, have not been shown.

6. The Veteran's benign prostate hyperplasia has been characterized by the need to urinate 2 times per night. Voiding dysfunction requiring the need for absorbent materials that must be changed less than two times per day, urinary frequency characterized by daytime voiding once every 1 to 2 hours, or awaking to void 3 to 4 times per night, or obstructive voiding characterized by the need for intermittent or continuous catheterization, have not been shown. 

7. The Veteran's hemorrhoids have been characterized by frequent occurrences and a visible hemorrhoid. Persistent bleeding and with secondary anemia, or with fissures have not been shown.

8. The Veteran's GERD is characterized by complaints of reflux symptoms such as indigestion, and pyrosis. Regurgitation, and arm pain approximately once per week; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health, symptoms of pain, vomiting, material weight loss, and hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health have not been shown.

9. The Veteran's headaches have been characterized by pain and some incapacitation. Characteristic prostrating attacks averaging 1 in 2 months over the last several months have not been shown.

10. For the period prior to February 7, 2014, the Veteran's psychiatric symptoms have been characterized by some irritability and hypervigilance. Symptoms of such severity, frequency or duration as to demonstrate occupational and social impairment with reduced reliability and productivity have not been shown.  

11. For the period since February 7, 2014, the Veteran's psychiatric symptoms have been characterized by depressed mood, anxiety, chronic sleep impairment, difficulty adapting to stressful circumstances and impaired impulse control. Total occupational and social impairment have not been shown.

12. It is at least as likely as not that the scars on the Veteran's left arm and neck are related to active duty service.  

13. Scars on the leg were not incurred in or related to active service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5243 (2013).

2. The criteria for initial ratings in excess of 10 percent for right and left knee patellofemoral syndrome in the knees have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260 (2013).

3. The criteria for an initial 10 percent rating, but no more, for osteoarthritis of the left elbow have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5205, 5206, 5207 (2013).

4. The criteria for an initial compensable rating for residuals of a fracture to the 6th rib have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5297 (2013).

5. The criteria for a rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5276, 5284 (2013).

6. The criteria for an initial rating in excess of 10 percent benign prostate hyperplasia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, DC 7527 (2013).

7. The criteria for an initial 10 percent rating, but no more, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, DC 7336 (2013).

8. The criteria for an initial compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, DC 7346 (2013).

9. The criteria for a compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DC 8100 (2013).

10. The criteria for an initial 30 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, for the period prior to February 7, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2013).

11. The criteria for an initial rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period since February 7, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2013).

12. The criteria for service connection for scars to the neck and left arm have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

13. The criteria for service connection for scars of the leg have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's increased rating claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"). In view of the Board's favorable decision regarding his claim of entitlement to service connection for scars of the arms, neck, and leg, VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in July and August 2009, and in February 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

Indeed, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable."  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine

The Veteran is currently rated at 20 percent for his lumbar spine disability under 38 C.F.R. § 4.71a, DCs 5242 and 5243 (2013) (addressing intervertebral disc syndrome).  Ratings under this diagnostic code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a rating in excess of 20 percent is warranted when the evidence shows: 

* forward flexion of the thoracolumbar spine to 30 degrees or less; 
* favorable ankylosis of the entire thoracolumbar spine; or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
See Id. (all 40 percent).

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Specifically, at a January 2009 outpatient evaluation, an examination of the back revealed tenderness along the spine, but was otherwise normal.  Next, at a VA examination in August 2009, the Veteran reported a history of pain several times a week and severe flare-ups several times per month typically with lifting heavy equipment and climbing stairs.  Later in the examination he reported flare-ups every 1-2 months lasting 1-2 weeks. Symptoms were relieved with lying flat and Motrin. He was still able to participate in some sports such as basketball.  Upon examination, there was no abnormal curvature, and his range of motion testing revealed 50 degrees of forward flexion that was not additionally limited by pain.  The Veteran added that he was prescribed by a physician to bed rest in January 2009, but only for three days.  There was no history of fatigue, decreased motion, stiffness, weakness, spasms or pain. There was no objective evidence of guarding or weakness. But there was objective evidence of pain on active range of motion and following repetitive motion but no additional limitations were noted.

At his most recent VA examination in February 2014, the Veteran complained that his back pain worsened during periods of prolonged driving or walking, but the symptoms could be treated with a lumbar seat cushion and over the counter pain medication.  The Veteran reported flare-ups which limit his mobility and ability to go up and down stairs. Upon examination, his forward flexion was 90 degrees with no objective evidence of pain.  There was no additional limitation of motion upon repetitive use testing and no functional impairment due to pain.  No muscle spasm, no abnormal gait, no guarding, normal muscle strength, normal reflexes, no atrophy, normal sensory examination findings, and no radiculopathy. No ankylosis was observed, nor was there a history of incapacitating episodes.  At no point has a forward flexion of 30 degrees or less been shown.  

In considering this claim, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected back disability is not warranted on the basis of functional loss due to pain or weakness in this case. Neither examiner noted objective evidence of fatigability, incoordination, or weakness, and the 2014 examiner noted no objective evidence of painful motion. To the extent that the Veteran reported difficulty moving and climbing stairs during flare-ups, his limitation of motion is adequately compensated by this current 20 percent rating. Thus, no additional compensation is warranted under sections 4.40, 4.45, or 4.59.

Therefore, as forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, has not been shown, a rating in excess of 20 percent is not warranted.

As part of this claim, the Board has also considered whether an increased rating is warranted based on his neurological symptoms.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2013).  However, a separate rating is not warranted in this case. 

Specifically, at his VA examination in August 2009, the detailed motor examination, sensory examination and reflex examination were all normal in the lower extremities.  Similarly, at his most recent VA examination in February 2014, his motor, sensory and reflex examinations were again all normal.  Therefore, given that the Veteran's neurological examinations have been routinely normal, a separate compensable rating is not warranted for any neurological complications.  




Knees

Currently, the Veteran has two separate 10 percent ratings for patellofemoral syndrome of the knees by analogy under 38 C.F.R. § 4.71a, DC 5260 (2012).  While his bilateral knee disability is rated based on limitation of motion, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more). In addition, the VA General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

The Board addresses limitation of motion first.  In order to warrant a rating in excess of 10 percent on this basis for either knee, the evidence must show:

* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261);
* Limitation of extension to 10 degrees (10 percent under DC 5261); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256). 
See 38 C.F.R. § 4.71a (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted for either knee based on limitation of motion.  Specifically, at his VA examination in August 2009, he complained of bilateral knee pain after his daily runs and while ascending stairs.  It was noted to be intermittent with remissions. There were no symptoms of stiffness, weakness, or incoordination. There were mild flare-ups weekly lasting only hours precipitated by running or climbing stairs, and alleviated by rest.  The Veteran reported that the flare-ups caused not limitation of motion or functional impairment. Upon examination, he exhibited a full range of motion bilaterally.  While there was some pain during motion, it did not cause additional limitation.  Similarly, at a VA examination in February 2014, the Veteran stated that his knees had worsened since his last VA examination.  However, such worsening was not seen upon examination.  Specifically, he again exhibited a normal range of motion that was not limited by pain in both flexion and extension, bilaterally.  

Significantly, neither examination noted any indication of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Therefore, a rating in excess of 10 percent is not warranted for either knee. 

Next, the Board has also considered whether a separate rating compensable rating is warranted based on instability of either knee.  To warrant a separate compensable rating, the evidence must show: 

* Removal of the semilunar cartilage with residual symptoms (10 percent rating under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion in the joint (20 percent rating under DC 5258); or 
* Recurrent subluxation or lateral instability (a 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms under DC 5257). 
38 C.F.R. § 4.71a (2013).

Based on the medical evidence of record, a separate rating based on instability is not warranted.  Specifically, at both the August 2009 and February 2014 VA examinations, there were no observations of instability, effusion, giving way, locking episodes or instances of subluxation.  Moreover, the Veteran has not truly asserted that such symptoms exist.  Therefore, a separate compensable rating is not warranted for either knee based in instability.  

Left Elbow

The Veteran is currently service-connected for osteoarthritis of the left elbow (his non-dominant side) with a noncompensable rating under 38 C.F.R. § 4.71a, DC 5207 (addressing limitation of extension of the forearm).  Under VA regulations, disorders categorized under this diagnostic code are to be rated based on limitation of the affected part (DC 5205-5208).  

The Board notes at the outset that a 10 percent rating is warranted under DC 5003.  Under this diagnostic code, a compensable rating is for application where arthritis may be established by X-ray evidence in any major joint or group of minor joints and where there is limitation of motion to a noncompensable level.  This 10 percent rating is to be combined with, and not added to, any compensable rating based on limitation of motion.

Specifically, according to the Veteran's August 2009 VA examination, an X-ray taken in 2005 revealed "severe degenerative changes" in the left elbow.  Moreover, the Veteran has repeatedly complained of pain when moving his left forearm.  Therefore, as the Veteran's left elbow has been characterized by X-ray evidence of arthritis with limitation of motion to at least a noncompensable level, a 10 percent rating is warranted under DC 5003.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59 (2013)..  
 
Next, the Board considers whether a rating in excess of 10 percent is warranted based on the evidence of record.  In order to warrant a rating in excess of 10 percent for a left elbow disability (his minor joint), the evidence must show:
 
* Favorable ankylosis of the elbow at an angle between 90 and 70 degrees (30 percent under DC 5205); 
* Flexion limited to 90 degrees (20 percent under DC 5206); or 
* Extension limited to 75 degrees (20 percent under DC 5207)

Also, if limitation of both flexion (100 degrees) and extension (45 degrees) are shown to a compensable level, a 20 percent rating is for application under DC 5208.  38 C.F.R. § 4.71a.  By comparison, the normal ranges of motion of the elbow are 145 degrees of flexion and 0 degrees of extension.  See 38 C.F.R. § 4.71, Plate I (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  While there is evidence on some occasions, such as in October 2005, where the Veteran displayed limitation in extension, the amount of limitation was not quantified.  Moreover, when he underwent a VA examination in August 2009, he stated that he experiences elbow pain that flares approximately once every three months.  He denied a history of locking, or episodes of subluxation or dislocation.  Upon examination, he exhibited a full range of motion, and ankylosis was not observed.  

At his more recent VA examination in February 2014, the Veteran indicated that his elbow is slightly limited in extension and, when in a flare-up condition, driving is difficult.  However, as was the case in August 2009, he exhibited a full range of motion upon examination, and ankylosis was not observed.  While the Veteran has indicated a history of flare-ups, they do not appear to limit his range of motion to the extent that a rating in excess of the 10 percent assigned for painful motion would be warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Therefore, while a 10 percent rating is warranted for his osteoarthritis in the left elbow, a rating in excess of 10 percent is not warranted.  

Residuals of a Fracture to the 6th Rib

The Veteran is currently receives a noncompensable rating for residuals of a fracture to the sixth rib under 38 C.F.R. § 4.71a, DC 5297 (2013).  In order to warrant a compensable rating under this diagnostic code, the evidence must show removal of one rib or resection of two or more ribs without regeneration (10 percent).  

After a review of the evidence, a compensable rating is not warranted for this disorder.  Although the service treatment records do indicate a previously fractured rib, there have not been any complaints of residual symptoms, let alone any indication that there has been a removal or resection of any rib.  Notably, at a VA examination in February 2014, the Veteran denied undergoing any surgeries to the rib cage and that his condition was well healed.  In fact, he remarked to the examiner that he could not recall on which side of the rib cage the fracture was.  
Therefore, as the evidence does not indicate removal or resection of a rib, or indeed any symptoms at all, an increased rating is not warranted.  

Plantar Fasciitis

When the Veteran was originally service-connected for plantar fasciitis, a 10 percent rating for the right foot and a noncompensable rating for the left foot was assigned under 38 C.F.R. § 4.71a, DC 5020 (addressing synovitis).  In a subsequent rating decision, these ratings were consolidated into a single 10 percent rating by analogy to pes planus under 38 C.F.R. § 4.71a, DC 5276 (2013).  The Board notes at the outset that the Veteran was not prejudiced by this change in diagnostic code, as his disability rating was not altered.  Moreover, as it was incorrect to assign ratings for pes planus under DC 5020, the Veteran's disability will be rated under DC 5276 for the entire period on appeal.  

In order to warrant a rating in excess of 10 percent under DC 5276, the evidence must show severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 (2013) (20 percent for unilateral, 30 percent for bilateral).  

Foot disabilities may also be rated under DC 5284, which provides a 10 percent rating for a moderate disability of the foot, a 20 percent rating for a moderately severe foot disability, and a 30 percent rating for a severe foot disability.  38 C.F.R. § 4.71a, DC 5284 (2013).  While the rating schedule does not define the terms "moderate," "moderately severe," or "severe," the Board must instead evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6 (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, at a VA examination in August 2009, he reported experiencing bilateral heel pain that is relieved by stretching and pain medication.  Upon examination, there was no evidence of painful motion, swelling, tenderness, instability, abnormal weight bearing or weakness.  Tenderness was observed only on the left foot.  X-rays indicated a normal right foot, although a calcaneal spur was noted on the left foot.  

At his more recent VA examination in February 2014, the Veteran stated that he experiences pain in the feet, and has used orthotics.  However, he denied any pain upon manipulation and his symptoms were relieved with arch supports.  Upon examination, there was no decreased longitudinal arch height, marked deformity, marked pronation or irregular weight bearing.  As was the case before, a small calcaneal heel spur was noted via X-ray on the left foot, and the right foot was normal.  Overall, however, as the evidence does not show objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, an increased rating is not warranted on this basis.  

Moreover, as the evidence also does not show that there is moderate disability of  either foot or a moderately severe disability in either one of his feet, an increased rating is also not warranted under DC 5284.  According to both VA examinations, the Veteran's main symptom was complaints of pain, without abnormal weight bearing or unusual foot positioning.  Additionally, the VA examiner in August 2009 determined that there were no significant effects on his daily living or occupational functioning.  Therefore, although there are some effects by pain, such functional limitations appear to be minimal and do not warrant a separate evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of rating greater than the currently assigned 10 percent rating for bilateral pes planus. 

Benign Prostate Hyperplasia.

The Veteran is currently in receipt of a 10 percent disability rating for benign prostate hyperplasia under 38 C.F.R. § 4.115b, DC 7527 (addressing hypertrophy of the prostate gland).  Under this diagnostic code, which the Board agrees is the most applicable, residuals are to be rated under voiding dysfunction or renal dysfunction, whichever is predominant.  

As an initial matter, the Board concludes that voiding dysfunction is the predominant symptom and considers this issue accordingly.  Specifically, the Veteran has not exhibited symptomatology associated with renal dysfunction such as albuminuria, edema and, while he is service-connected for hypertension, it does not appear significant.  Instead, the predominant symptoms noted by the Veteran and his evaluating physicians are related voiding dysfunction such as incontinence and urinary frequency.

Thus, in order to warrant a rating in excess of 10 percent for benign prostate hyperplasia based on voiding dysfunction, the evidence must show:

* Voiding dysfunction requiring the need for absorbent materials that must be changed less than two times per day (20 percent);
* Urinary frequency characterized by daytime voiding once every 1 to 2 hours, or awaking to void 3 to 4 times per night (20 percent); or 
* Obstructive voiding characterized by the need for intermittent or continuous catheterization (30 percent).  
See 38 C.F.R. § 4.115b (2013).  

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, at the Veteran's VA genitourinary examination in July 2009, his urinated at intervals greater than three hours and, at nighttime, awoke to urinate 2 times per night.  He has not received any treatment.  There was no indication in the record that he has ever received a catheter to aid his urination, nor is there any indication that he has ever worn absorbent pads.  

While the Veteran was scheduled to undergo a new VA genitourinary examination on February 2014, he failed to appear.  As such the Board is left to rely solely on the findings in July 2009.  See 38 C.F.R. § 3.655 (2013).  Therefore, a rating in excess of 10 percent is not warranted.  



Hemorrhoids

The Veteran currently has a noncompensable rating for his hemorrhoids under 38 C.F.R. § 4.114, DC 7336, the only applicable diagnostic code for evaluating this disability.  A compensable rating is warranted in cases where the evidence indicates the presence of external or internal hemorrhoids which are: 

* Large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences (10 percent); or 
* With persistent bleeding and with secondary anemia, or with fissures (20 percent).
See 38 C.F.R. § 4.114, DC 7336.

When assigning ratings under this diagnostic code, it should be noted that DC 7336 does not contain successive rating criteria.  In other words, not all criteria for a 10 percent rating must be met before a 20 percent rating may be considered.  Rather, the Board must identify which disability rating most accurately reflects a claimant's disability picture, irrespective of formal rules of construction.  Compare Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) with Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the Veteran's disability picture more nearly approximates the criteria required for that rating.

In this case, the Board determines that a 10 percent rating, but no more, is warranted for his hemorrhoids.  Specifically, at his VA examination in August 2009, the Veteran stated that he experiences 2 flare-ups per month that result in blood in his stool.  Upon examination, a small external hemorrhoid was observed.  It is true that the hemorrhoid was not characterized as "large," nor does the diagnostic code define how many flare-ups constitute "frequent."  However, the Board acknowledges that flare-ups two times per month can impact his daily functioning.  

However, at the VA examination in August 2009, there was no indication that his rectal bleeding could be characterized as "persistent."  Moreover, while the Veteran stated that he was once treated for a fissure in the past, he denied any recurrences, and none was observed upon examination.  Therefore, a 10 percent rating, but no more, is warranted on this basis.  

GERD

The Veteran is currently assigned a noncompensable disability rating for GERD under 7346 (2013) (addressing a hiatal hernia).  GERD is not a disability that is specifically listed in the Schedule for Rating Disabilities and, in such cases, will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  In this case, the Board agrees that DC 7346 is the most applicable diagnostic code.  

As was the case for hemorrhoid ratings, it should be noted that DC 7346 does not contain successive rating criteria.  In other words, not all criteria for a 10 percent rating must be met before a 20 percent rating may be considered.  Rather, the Board must identify which disability rating most accurately reflects a claimant's disability picture, irrespective of formal rules of construction.  Compare Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) with Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the Veteran's disability picture more nearly approximates the criteria required for that rating.

Under DC 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2013).

In this case, a compensable rating is not warranted for the Veteran's GERD.  Specifically, at a VA examination in August 2009, he stated his GERD was characterized by symptoms such as dyspepsia and a sour taste in the mouth, as well as some heartburn after eating certain types of food.  However, these symptoms were typically relieved by the use of antacids.  He also specifically denied a history of nausea, indigestion or regurgitation.  

Moreover, at his more recent VA examination in February 2014, he stated that he continued to experience pyrosis (heartburn), although such symptoms had greatly improved by avoiding greasy foods.  In fact, his pyrosis had occurred only twice per month, and were very short-lasting.  Moreover, this examiner found that, while the Veteran experiences pyrosis, he does not have GERD, as no GERD pathology was found.  

Therefore, as symptoms such as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain has been substantially not shown, a compensable rating is not warranted for this disorder. 

Headaches

The Veteran currently has a noncompensable rating for headaches under 38 C.F.R. § 4.124a, DC 8100.  In order to warrant a compensable rating under this diagnostic code, the evidence must show characteristic prostrating attacks averaging one in 2 months over the last several months (10 percent).  The rating criteria do not define "prostrating."  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, the Board determines that a compensable rating is not warranted.  Specifically, at a VA examination in August 2009, the Veteran stated that experiences headaches a few times per month that lasts a day or so in length.  He described his headaches as "throbbing" in nature that is treated with pain medication.  He specifically characterized his headaches as "prostrating."  Such headaches led to increased absenteeism from work, and he has to "stop all of his activities." 

Nevertheless, the Board does not consider the Veteran's symptoms to reach the level of "prostrating," as contemplated by the diagnostic code.  While he may be absent from work or feel the need to lie down, the evidence does not indicate that he is physically helpless due to his headaches.  Therefore, a compensable rating is not warranted for his headaches. 

Acquired Psychiatric Disorder

Prior to February 7, 2014, the Veteran had a noncompensable rating for his acquired psychiatric disorder.  Ratings for PTSD are assigned under the general rating criteria set forth in 38 C.F.R. § 4.130 (2013).  Under these criteria, a compensable rating is warranted when there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  The next-higher 30 percent rating is warranted when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and normal conversation), due symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions and recent events).  

The Board determines at the outset that a 30 percent rating is warranted for the period prior to February 7, 2014.  During this period of time, the Veteran underwent a VA examination in July 2009, where he reported irritability and difficulty sleeping.  He also has displayed symptoms which the examiner found to have a "mild negative impact on his employment functioning and a moderate negative impact on his family relationships.  

Significantly, the Board notes that the VA examiner assigned a Veteran's Global Assessment of Functioning (GAF) score of 62.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Overall, although the Veteran's symptoms appear to lie somewhere between a 10 and a 30 percent rating, the reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  Therefore, a 30 percent rating is warranted for the period prior to February 7, 2014.  

However, a rating in excess of 30 percent is not warranted.  In order to warrant the next-higher 50 percent rating based on the general rating criteria set forth in 38 C.F.R. § 4.130 (2013), the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, DCs 9411 (2013).

As an initial matter, the evidence does not indicate the existence of physical manifestations such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment or any other similar types of symptoms.

Specifically, at his July 2009 VA examination, the Veteran appeared casually dressed and well groomed.  His eye contact was good and his speech was normal, although his affect was mildly constricted.  He denied any suicidal or homicidal ideation and also denied any delusions or hallucinations.  His insight and judgment were normal.  

Therefore, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  Indeed, many of these objective symptoms, to include obsessional rituals, significant impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation or intermittent speech or neglect of personal appearance and hygiene have substantially not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

As noted above, the VA examiner in July 2009 did note that the Veteran's symptoms impacted his social functioning to a moderate level.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted on these types of symptoms.  For example, at that VA examination, he indicated that he still interacts positively and consistently with his family.  In fact, he had been married for 23 years at that point.  

Overall, the Board acknowledges that the Veteran does have some social impairment.  However, despite this level of impairment, he appears able to function to a substantial degree.  While he stated that he has problems such as hypervigilance and ruminations, he appears to have found some level of stability in his married life and did not indicate any employment difficulties.  Thus, the Board determines that his social functioning is not so impaired as to warrant a rating in excess of 30 percent for the period prior to February 7, 2014,  and there is no indication of occupational impairment during this timeframe.  Accordingly, the frequency, duration and severity of his symptoms do not support a rating greater than 30 percent.

The Board has also considered the Veteran's GAF score of 62 assigned by the VA examiner in July 2009.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  In this case, a GAF of 62 appears to be consistent with his symptoms.  However, a GAF of 62 is representative of symptoms that are not sufficiently severe to warrant a rating in excess of 30 percent prior to February 7, 2014.  Therefore, a 30 percent rating, but no more, is warranted for the Veteran's psychiatric symptoms prior to that date.

Next, in a February 2014 rating decision, the Veteran's disability rating was increased to 70 percent, effective February 7, 2014.  In order to be assigned the next-higher 100 percent disability rating for PTSD, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2013).

Based on the evidence of record, a rating in excess of 70 percent is not warranted since February 7, 2014.  As an initial matter, the evidence does not indicate the existence of physical manifestations such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, or neglect of personal appearance and hygiene. 

Specifically, at a new VA examination in February 2014, the examiner observed depressed mood, anxiety, chronic sleep impairment, difficulty adapting to stressful circumstances and impaired impulse control.  However, none of the observed symptoms are so severe as those required for a total disability rating.  Moreover, there were no indications of spatial disorientation, delusions or hallucinations, grossly inappropriate behavior or a neglect of personal hygiene.  Significantly, although some symptoms were observed, such as disturbances in mood or motivation and a difficulty to adapt to stressful circumstances, they were not to the severity to warrant a rating in excess of 70 percent.  

The Board also concludes that the evidence also does not include other indications of total occupational and social impairment.  Specifically, at the February 2014 VA examination, the Veteran stated that he feels "tremendous guilt" and that his emotions "go up and down."  However, he currently works with an IT company, and the work actually appears to improve his mental functioning, as it provided a routine.  Overall, these symptoms are substantially better than what is required for a 100 percent rating, which requires symptomatology so severe that he would not be able to conduct meaningful relationships  or functionality at work or socially.  This is clearly not the case.  

The Board also notes that the VA examiner in February 2014 assigned a GAF score of 61.  As noted above, A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  In the Board's view, this GAF score represents significantly less severe symptoms than were clinically observed.  However, neither his GAF score nor his observed symptoms would warrant a rating in excess of 70 percent.  

Overall, the Board concludes that a 30 percent rating, but no more, is warranted for the period prior to February 7, 2014.  However, a rating in excess of 70 percent is not warranted since February 7, 2014.  

Service Connection

The Veteran is seeking entitlement to service connection for scars to the arm, neck and leg.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board first determines that a service connection for scars to the left elbow and neck is warranted.  Specifically, a treatment record from September 2005 noted the presence of a well-healed scar to the left triceps area, which other treatment records indicate was related to a motor vehicle accident in 1989.  The service treatment records also reflect the surgical removal of a soft tissue mass on the Veteran's neck in October 1999.  

In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person, and the presence of scars is one such example.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Given the medical history of a laceration to the left triceps in 1989 and the surgical mass removal in 1999, it follows that the scars he has in these locations are the reasonable result of these events which occurred while on active duty.  Therefore, given the credibility of Veteran's statements about these scars, service connection is warranted this extent.  

However, service connection is not warranted for any other scar based on the evidence of record to include one to the leg.  First, the service treatment records do not reflect complaints of, treatment for, or the presence of scars to any other body part, nor is there evidence of an injury or procedure in service that would have produced a scar.  Significantly, the Veteran's retirement physical examination in January 1999 fails to document any complaints of or observed symptoms related to any other scar.   

Moreover, the Board finds that the weight of the competent evidence does not attribute any other scars the Veteran's may have to his active duty service.  Specifically, there is no competent medical evidence discussing the presence or origin of any scars, nor has any evaluating physician discussed the presence of any scars to the Veteran's body.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his scars to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Veteran is competent to provide testimony regarding the presence or etiology of his scars.  See Jandreau, 492 F.3d at 1377, n.4.  However, he has not provided any statements regarding the presence of such scars or how they came about.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection to scars other than on the Veteran's neck and left arm, and there is no doubt to be otherwise resolved.  As such, service connection is warranted for the scars to the Veteran's neck and left arm, and the appeal is granted to this extent.


ORDER

An initial rating in excess of 20 percent for a lumbar spine disability is denied.

Initial ratings in excess of 10 percent for right and left patellofemoral syndrome in the knees are denied.  

An initial 10 percent rating, but nor more, for osteoarthritis of the left elbow is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable rating for residuals of a fracture to the 6th rib is denied. 

An initial rating in excess of 10 percent for bilateral plantar fasciitis is denied.  

An initial rating in excess of 10 percent for benign prostate hyperplasia is denied.

An initial 10 percent rating, but no more, for hemorrhoids is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable rating for GERD is denied. 

An initial compensable rating for headaches is denied.

A 30 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, for the period prior to February 7, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, for the period since February 7, 2014, is denied.

Service connection for scars to the left arm and neck is granted.

Service connection for scars of the leg is denied.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


